EXHIBIT 10.2

LOGO [g73625img_003.jpg]

Silicon Valley Bank

3003 Tasman Drive

Santa Clara, Ca. 95054

654-1000 - Fax (408) 980-6410

SECOND AMENDED AND RESTATED

ACCOUNTS RECEIVABLE PURCHASE AGREEMENT

This Second Amended and Restated Accounts Receivable Purchase Agreement (the
“Agreement”) is made as of the Effective Date by and between Silicon Valley Bank
(“Buyer”) having a place of business at the address specified above and
Axesstel, Inc., a Nevada corporation (“Seller”) having its principal place of
business and chief executive office at 6815 Flanders Drive, Suite 210, San
Diego, California 92121 and with a FAX number of 858-625-2110.

A. Buyer and Seller entered into that certain Amended and Restated Accounts
Receivable Purchase Agreement, dated on or about December 23, 2005 (the
“Existing A/R Purchase Agreement”).

B. Buyer and Seller desire to amend, restate and supersede the Existing A/R
Purchase Agreement pursuant to the terms hereunder.

Now heretofore, the parties agree as follows:

1. Definitions. When used herein, the following terms shall have the following
meanings.

“Account Balance” shall mean, on any given day, the gross amount of all
Purchased Receivables unpaid on that day.

“Account Debtor” shall have the meaning set forth in the California Uniform
Commercial Code and shall include any person liable on any Purchased Receivable,
including without limitation, any guarantor of the Purchased Receivable and any
issuer of a letter of credit or banker’s acceptance with respect to a Purchased
Receivable.

“Adjustments” shall mean all discounts, allowances, returns, disputes,
counterclaims, offsets, defenses, rights of recoupment, rights of return,
warranty claims, or short payments, asserted by or on behalf of any Account
Debtor with respect to any Purchased Receivable.

“Administrative Fee” shall have the meaning as set forth in Section 3.3 hereof.

“Advance” shall have the meaning set forth in Section 2.2 hereof.

“AEB Letters of Credit” shall mean, collectively, any and all Standby Letters of
Credit issued by American Express Bank in favor of Seller with respect to any
Purchased Receivable.



--------------------------------------------------------------------------------

“Applicable Rate” means, as applicable, (i) the Prime Rate plus the Prime Rate
Margin or (ii) the Libor Rate plus the Libor Rate Margin.

“Business Day” is any day that is not a Saturday, Sunday or a day on which the
Buyer is closed.

“Collateral” shall have the meaning set forth in Section 8 hereof.

“Collections” shall mean all good funds received by Buyer from or on behalf of
an Account Debtor with respect to Purchased Receivables.

“Effective Date” is the date Buyer executes this Agreement.

“Event of Default” shall have the meaning set forth in Section 9 hereof.

“Finance Charges” shall have the meaning set forth in Section 3.2 hereof.

“Insolvency Proceeding” is any proceeding by or against any Person under the
United States Bankruptcy Code, or any other bankruptcy or insolvency law,
including assignments for the benefit of creditors, compositions, extensions
generally with its creditors, or proceedings seeking reorganization,
arrangement, or other relief.

“Invoice Transmittal” shall mean a writing signed by an authorized
representative of Seller which (i) accurately identifies the Telcel Receivables
which Buyer, at its election, may purchase, and includes for each such
receivable the correct amount owed by Telcel, the name and address of Telcel,
the invoice number, the invoice date, the account code and a copy of the
purchase order for such invoice (ii) states whether the Advance is to be
comprised of LIBOR Advances or Prime Rate Advances; (iii) the duration of the
Interest Period applicable to any such LIBOR Advances included in such notice,
and (iv) the duration of the period for such Advance.

“Interest Period” shall mean, as to any LIBOR Advance, the period commencing on
the date of such LIBOR Advance and ending on the date that is, at the Seller’s
option, sixty (60) or ninety (90) days thereafter; provided, however, that
(a) no Interest Period with respect to any LIBOR Advance shall end later than
the termination of this Agreement as set forth in Section 17, (b) the last day
of an Interest Period shall be determined in accordance with the practices of
the LIBOR interbank market as from time to time in effect, (c) if any Interest
Period would otherwise end on a day that is not a Business Day, that Interest
Period shall be extended to the following Business Day unless the result of such
extension would be to carry such Interest Period into another calendar month, in
which event such Interest Period shall end on the preceding Business Day,
(d) any Interest Period pertaining to a LIBOR Advance that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period, and (e) interest shall accrue from and include the first
Business Day of an Interest Period but exclude the last Business Day of such
Interest Period, and (f) no Interest Period with respect to any LIBOR Advance
shall end after the date that is 14 days prior to the expiry date of the AEB
Letter of Credit issued with respect to the Purchase Receivable relating to such
Advance.

“Interest Rate Determination Date” shall mean each date for calculating the
LIBOR for purposes of determining the interest rate in respect of an Interest
Period. The Interest Rate Determination Date shall be the second Business Day
prior to the first day of the related Interest Period for a LIBOR Advance.

 

2



--------------------------------------------------------------------------------

“LIBOR” shall mean with respect to an Interest Period for any Advance to be
made, continued as or converted into a LIBOR Advance, the rate of interest per
annum determined by Buyer to be the per annum rate of interest at which deposits
in United States Dollars are offered to Seller in the London interbank market
(rounded upward, if necessary, to the nearest 1/100th of one percent (0.01%)) in
which Seller customarily participates at 11:00 a.m. (local time in such
interbank market) two (2) Business Days prior to the first day of such Interest
Period for a period approximately equal to such Interest Period and in an amount
approximately equal to the amount of such Advance.

“LIBOR Advance” shall mean an Advance that bears interest at a rate equal to the
LIBOR Rate plus the LIBOR Rate Margin.

“LIBOR Rate” shall mean, for each Interest Period in respect of LIBOR Advances
an interest rate per annum (rounded upward to the nearest 1/16th of one percent
(0.0625%)) equal to LIBOR for such Interest Period divided by one (1) minus the
Reserve Requirement for such Interest Period.

“LIBOR Rate Margin” is two and one-half of one percent (2.5%).

“Loan Agreement” is that certain Loan and Security Agreement between Buyer and
Seller, dated on or about the date hereof, as amended, renewed or refinanced
from time to time.

“Obligations” shall mean all advances, financial accommodations, liabilities,
obligations, covenants and duties owing, arising, due or payable by Seller to
Buyer of any kind or nature, present or future, arising under or in connection
with this Agreement or under any other document, instrument or agreement,
whether or not evidenced by any note, guarantee or other instrument, whether
arising on account or by overdraft, whether direct or indirect (including those
acquired by assignment) absolute or contingent, primary or secondary, due or to
become due, now owing or hereafter arising, and however acquired; including,
without limitation, all Advances, Finance Charges, Administrative Fees,
interest, Repurchase Amounts, fees, expenses, professional fees and attorneys’
fees and any other sums chargeable to Seller hereunder or otherwise.

“Prime Rate” shall mean the Buyer’s most recently announced “prime rate,” even
if it is not Buyer’s lowest rate.

“Prime Rate Advance” shall mean an Advance that bears interest at a rate equal
to the Prime Rate plus Prime Rate Margin.

“Prime Rate Margin” shall mean one percent (1.00%).

“Purchased Receivables” shall mean all those accounts, receivables, chattel
paper, instruments, contract rights, documents, general intangibles, letters of
credit, drafts, bankers acceptances, and rights to payment, and all proceeds
thereof (all of the foregoing being referred to as “receivables”), arising out
of the invoices and other agreements identified on or delivered with any Invoice
Transmittal delivered by Seller to Buyer which Buyer elects to purchase and for
which Buyer makes an Advance.

“Purchased Receivable Balance” is the total outstanding gross face amount, at
any time, of any Purchased Receivable.

“Regulatory Change” means, with respect to Buyer, any change on or after the
date of this Agreement in United States federal, state, or foreign laws or
regulations, including Regulation D, or the

 

3



--------------------------------------------------------------------------------

adoption or making on or after such date of any interpretations, directives, or
requests applying to a class of lenders including Buyer, of or under any United
States federal or state, or any foreign laws or regulations (whether or not
having the force of law) by any court or governmental or monetary authority
charged with the interpretation or administration thereof.

“Reserve Requirement” shall mean, for any Interest Period, the average maximum
rate at which reserves (including any marginal, supplemental, or emergency
reserves) are required to be maintained during such Interest Period under
Regulation D against “Eurocurrency liabilities” (as such term is used in
Regulation D) by member banks of the Federal Reserve System. Without limiting
the effect of the foregoing, the Reserve Requirement shall reflect any other
reserves required to be maintained by Buyer by reason of any Regulatory Change
against (a) any category of liabilities which includes deposits by reference to
which the LIBOR Rate is to be determined as provided in the definition of LIBOR
or (b) any category of extensions of credit or other assets which include
Advances.

“Repurchase Amount” shall have the meaning set forth in Section 4.1 hereof.

“Telcel” shall mean Telcel, C.A., a company organized under the laws of
Venezuela.

“Telcel Receivable” shall mean a receivable which is owed to Seller by Telcel.

“Termination Date” is the earlier of the date two years from the date hereof or
the date of acceleration or termination of the Loan Agreement.

2. Purchase and Sale of Receivables.

2.1 Offer to Sell Receivables. During the period commencing on the date hereof
and ending on the Termination Date, subject to the satisfaction of the
conditions set forth in Sections 2.5 and 2.6 and provided that there does not
then exist any Event of Default or any event that with notice, lapse of time or
otherwise would constitute an Event of Default, Seller may request that Buyer
purchase Telcel Receivables and Buyer may, in its sole discretion, elect to
purchase Telcel Receivables. Seller shall deliver to Buyer an Invoice
Transmittal with respect to any Telcel Receivable for which a request for
purchase is made. An authorized representative of Seller shall sign each Invoice
Transmittal delivered to Buyer. Buyer shall be entitled to rely on all the
information provided by Seller to Buyer on or with the Invoice Transmittal and
to rely on the signature on any Invoice Transmittal as an authorized signature
of Seller.

2.2 Acceptance of Receivables. Buyer shall have no obligation to purchase any
Telcel Receivable listed on an Invoice Transmittal. Upon acceptance by Buyer of
all or any of the Telcel Receivables described on any Invoice Transmittal, Buyer
shall pay to Seller one hundred percent (100%) of the face amount of each Telcel
Receivable Buyer desires to purchase less any fees or expenses owing to Buyer in
connection with the purchase of such Telcel Receivable. Such payment shall be
the “Advance” with respect to such Telcel Receivable. At the time an Advance is
made, Seller must specify the length of the period such Advance will remain
outstanding, which period shall not exceed 150 days. Advances requested by
Seller for less than 150 days may be extended for an additional period of time,
provided, however, that the aggregate number of days in such periods may not
exceed 150 days from the date on which the first Advance with respect to such
Purchased Receivable was funded. Buyer may, from time to time, in its sole
discretion, change the percentage of the Advance. Upon Buyer’s acceptance of the
receivable and payment to Seller of the Advance, the Telcel Receivable shall
become a “Purchased

 

4



--------------------------------------------------------------------------------

Receivable.” It shall be a condition to each Advance that (i) all the conditions
set forth in Section 2.5 are satisfied, (ii) all of the representations and
warranties set forth in Section 6 of this Agreement be true and correct on and
as of the date of the related Invoice Transmittal and on and as of the date of
such Advance as though made at and as of each such date, and (iii) no Event of
Default or any event or condition that with notice, lapse of time or otherwise
would constitute an Event of Default shall have occurred and be continuing, or
would result from such Advance. Notwithstanding the foregoing, in no event shall
the aggregate amount of all Purchased Receivables outstanding at any time exceed
Four Million Dollars ($4,000,000).

2.3 Effectiveness of Sale to Buyer. Effective upon Buyer’s payment of an
Advance, and for and in consideration therefor and in consideration of the
covenants of this Agreement, Seller hereby absolutely sells, transfers and
assigns to Buyer, all of Seller’s right, title and interest in and to each
Purchased Receivable and all monies due or which may become due on or with
respect to such Purchased Receivable. Buyer shall be the absolute owner of each
Purchased Receivable. Buyer shall have, with respect to any goods related to the
Purchased Receivable, all the rights and remedies of an unpaid seller under the
California Uniform Commercial Code and other applicable law, including the
rights of replevin, claim and delivery, reclamation and stoppage in transit.

2.4 Applicable Rate for Advances.

(A) Each Advance shall, at Seller’s option in accordance with the terms of this
Agreement, be either in the form of a Prime Rate Advance or a LIBOR Advance;
provided that any Advance made with respect to a Purchased Receivable with a due
date of less than 60 days of the date such Advance is made shall be in the form
of a Prime Rate Advance.

(B) If upon the expiration of any Interest Period applicable to any LIBOR
Advances, Seller shall have timely failed to select a new Interest Period to be
applicable to such LIBOR Advances, Seller shall be deemed to have elected to
convert such LIBOR Advances into Prime Rate Advances.

(C) Any LIBOR Advances shall, at Buyer’s option, convert into Prime Rate
Advances in the event that an Event of Default or Default shall exist. Seller
agrees to pay Buyer, upon demand by Buyer (or Buyer may, at its option, charge
any account Seller maintains with Buyer) any amounts required to compensate
Buyer for any loss (including loss of anticipated profits), cost, or expense
incurred by Buyer, as a result of the conversion of LIBOR Advances to Prime Rate
Advances pursuant to the foregoing.

(D) Notwithstanding anything to the contrary contained herein, Buyer shall not
be required to purchase United States Dollar deposits in the London interbank
market or other applicable LIBOR market to fund any LIBOR Advances, but the
provisions hereof shall be deemed to apply as if Buyer had purchased such
deposits to fund the LIBOR Advances.

2.5 Conditions Precedent to all Advances. Buyer’s agreement to make each Advance
is subject to the following:

(A) Buyer’s receipt of an Invoice Transmittal, signed by an authorized
representative of Seller.

 

5



--------------------------------------------------------------------------------

(B) Buyer’s receipt of copies of all invoices, purchase orders and shipping
documents evidencing Telcel Receivables listed on the Invoice Transmittal;

(C) Effective assignment of the proceeds of the AEB Letters of Credit, including
original executed draw certificates and executed drafts with respect to the
same; and

(D) No material adverse change has occurred to the financial condition of the
Seller or Telcel.

2.6 Conditions to Effectiveness of Agreement. This Agreement shall become
effective upon Buyer’s receipt of the following, each in form and substance
satisfactory to Buyer:

(A) Documents satisfactory to Buyer evidencing Buyer’s interest in the AEB
Letters of Credit.

2.7 Special Provisions Governing LIBOR Advances. Notwithstanding any other
provision of this Agreement to the contrary, the following provisions shall
govern with respect to LIBOR Advances as to the matters covered:

(A) As soon as practicable on each Interest Rate Determination Date, Buyer shall
determine (which determination shall, absent manifest error in calculation, be
final, conclusive and binding upon all parties) the interest rate that shall
apply to the LIBOR Advances for which an interest rate is then being determined
for the applicable Interest Period and shall promptly give notice thereof (in
writing or by telephone confirmed in writing) to Seller.

(B) In the event that Buyer shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Advance, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such Advance on the
basis provided for in the definition of LIBOR, Buyer shall on such date give
notice (by facsimile or by telephone confirmed in writing) to Seller of such
determination, whereupon (i) no Advances may be made as, or converted to, LIBOR
Advances until such time as Buyer notifies Seller that the circumstances giving
rise to such notice no longer exist, and (ii) any Invoice Transmittal given by
Seller with respect to Advances in respect of which such determination was made
shall be deemed to be rescinded by Seller.

(C) Seller shall compensate Buyer, upon written request by Buyer (which request
shall set forth the manner and method of computing such compensation), for all
reasonable losses, expenses and liabilities, if any (including any interest paid
by Buyer to lenders of funds borrowed by it to make or carry its LIBOR Advances
and any loss, expense or liability incurred by Buyer in connection with the
liquidation or re-employment of such funds) such that Buyer may incur: (i) if
for any reason (other than a default by Buyer or due to any failure of Buyer to
fund LIBOR Advances due to impracticability or illegality under Sections 2.8(d)
and 2.8(e)) a borrowing or a conversion to or continuation of any LIBOR Advance
does not occur on a date specified in an Invoice Transmittal, or (ii) if any
principal payment or any conversion of any of its LIBOR Advances occurs on a
date prior to the last day of an Interest Period applicable to that Advance.

 

6



--------------------------------------------------------------------------------

(D) Calculation of all amounts payable to Buyer under this Section 2.7 and under
Section 2.4 shall be made as though Buyer had actually funded each of its
relevant LIBOR Advances through the purchase of a Eurodollar deposit bearing
interest at the rate obtained pursuant to the definition of LIBOR Rate in an
amount equal to the amount of such LIBOR Advance and having a maturity
comparable to the relevant Interest Period; provided, however, that Buyer may
fund each of its LIBOR Advances in any manner it sees fit and the foregoing
assumptions shall be utilized only for the purposes of calculating amounts
payable under this Section 2.7 and under Section 2.4.

(E) After the occurrence and during the continuance of an Event of
Default, Seller may not elect to have an Advance be made or continued as, or
converted to, a LIBOR Advance after the expiration of any Interest Period then
in effect for such Advance.

2.8 Additional Requirements/Provisions Regarding LIBOR Advances.

(A) If for any reason (including voluntary or mandatory prepayment or
acceleration), Buyer receives all or part of the principal amount of a LIBOR
Advance prior to the last day of the Interest Period for such Advance, Seller
shall immediately notify Seller’s account officer at Buyer and, on demand by
Buyer, pay Buyer the amount (if any) by which (i) the additional interest which
would have been payable on the amount so received had it not been received until
the last day of such Interest Period exceeds (ii) the interest which would have
been recoverable by Buyer by placing the amount so received on deposit in the
certificate of deposit markets, the offshore currency markets, or United States
Treasury investment products, as the case may be, for a period starting on the
date on which it was so received and ending on the last day of such Interest
Period at the interest rate determined by Buyer in its reasonable discretion.
Buyer’s determination as to such amount shall be conclusive absent manifest
error.

(B) Seller shall pay Buyer, upon demand by Buyer, from time to time such amounts
as Buyer may determine to be necessary to compensate it for any costs incurred
by Buyer that Buyer determines are attributable to its making or maintaining of
any amount receivable by Buyer hereunder in respect of any Advances relating
thereto (such increases in costs and reductions in amounts receivable being
herein called “Additional Costs”), in each case resulting from any Regulatory
Change which:

(1) changes the basis of taxation of any amounts payable to Buyer under this
Agreement in respect of any Advances (other than changes which affect taxes
measured by or imposed on the overall net income of Buyer by the jurisdiction in
which Buyer has its principal office);

(2) imposes or modifies any reserve, special deposit or similar requirements
relating to any extensions of credit or other assets of, or any deposits with,
or other liabilities of Buyer (including any Advances or any deposits referred
to in the definition of LIBOR); or

(3) imposes any other condition affecting this Agreement (or any of such
extensions of credit or liabilities).

Buyer will notify Seller of any event occurring after the Effective Date which
will entitle Buyer to compensation pursuant to this Section 2.8 as promptly as
practicable after it obtains knowledge thereof and determines to request such
compensation. Buyer will furnish Seller with a statement setting forth the basis
and amount of each request by Buyer for compensation under this Section 2.8.
Determinations and allocations by Buyer for purposes of this Section 2.8 of the

 

7



--------------------------------------------------------------------------------

effect of any Regulatory Change on its costs of maintaining its obligations to
make Advances, of making or maintaining Advances, or on amounts receivable by it
in respect of Advances, and of the additional amounts required to compensate
Buyer in respect of any Additional Costs, shall be conclusive absent manifest
error.

(C) If Buyer shall determine that the adoption or implementation of any
applicable law, rule, regulation, or treaty regarding capital adequacy, or any
change therein, or any change in the interpretation or administration thereof by
any governmental authority, central bank, or comparable agency charged with the
interpretation or administration thereof, or compliance by Buyer (or its
applicable lending office) with any respect or directive regarding capital
adequacy (whether or not having the force of law) of any such authority, central
bank, or comparable agency, has or would have the effect of reducing the rate of
return on capital of Buyer or any person or entity controlling Buyer (a
“Parent”) as a consequence of its obligations hereunder to a level below that
which Buyer (or its Parent) could have achieved but for such adoption, change,
or compliance (taking into consideration policies with respect to capital
adequacy) by an amount deemed by Buyer to be material, then from time to time,
within fifteen (15) days after demand by Buyer, Seller shall pay to Buyer such
additional amount or amounts as will compensate Buyer for such reduction. A
statement of Buyer claiming compensation under this Section 2.8(C) and setting
forth the additional amount or amounts to be paid to it hereunder shall be
conclusive absent manifest error.

(D) If, at any time, Buyer, in its sole and absolute discretion, determines that
(i) the amount of LIBOR Advances for periods equal to the corresponding Interest
Periods are not available to Buyer in the offshore currency interbank markets,
or (ii) LIBOR does not accurately reflect the cost to Buyer of lending the LIBOR
Advances, then Buyer shall promptly give notice thereof to Seller. Upon the
giving of such notice, Buyer’s obligation to make the LIBOR Advances shall
terminate; provided, however, Advances shall not terminate if Buyer and Seller
agree in writing to a different interest rate applicable to LIBOR Advances.

(E) If it shall become unlawful for Buyer to continue to fund or maintain any
LIBOR Advances, or to perform its obligations hereunder, upon demand by Buyer,
Seller shall prepay the Advances in full with accrued interest thereon and all
other amounts payable by Seller hereunder (including, without limitation, any
amount payable in connection with such prepayment pursuant to Section 2.8(a)).
Notwithstanding the foregoing, to the extent a determination by Buyer as
described above relates to a LIBOR Advance then being requested by Seller
pursuant to an Invoice Transmittal, Seller shall have the option, subject to the
provisions of Section 2.7(c), to (i) rescind such Invoice Transmittal by giving
notice (by facsimile or by telephone confirmed in writing) to Buyer of such
rescission on the date on which Buyer gives notice of its determination as
described above, or (ii) modify such Invoice Transmittal to obtain a Prime Rate
Advance or to have outstanding Advances converted into or continued as Prime
Rate Advances by giving notice (by facsimile or by telephone confirmed in
writing) to Buyer of such modification on the date on which Buyer gives notice
of its determination as described above.

3. Collections, Charges and Remittances.

3.1 Collections. Upon receipt by Buyer of Collections, Buyer shall promptly
credit such Collections to Seller’s Account Balance on a daily basis; provided,
that if an Event of Default exists, Buyer shall apply all Collections to
Seller’s Obligations hereunder in such order and manner as Buyer may determine.
If an item of collection is not honored or Buyer does not receive good funds for
any

 

8



--------------------------------------------------------------------------------

reason, the amount shall be included in the Account Balance as if the
Collections had not been received and Finance Charges under Section 3.2 shall
accrue thereon.

3.2 Finance Charges. Seller will pay a finance charge (the “Finance Charge”) on
all outstanding Advances with respect to Purchased Receivables which is equal to
the Applicable Rate. The Finance Charge shall be computed on the basis of a
360-day year for the actual number of days elapsed. The Finance Charge is
payable when the Advance made based on such Purchased Receivable is payable in
accordance with Section 4 hereof. Notwithstanding the foregoing, there shall be
a minimum Finance Charge for each Advance equal to the amount of Finance Charges
accrued if such Advance (in the amount at funding) would have been outstanding
for 60 days.

3.3 Administrative Fee. Seller shall pay to Buyer an Administrative Fee equal to
one-eighth of one percent (1/8%) percent of each Advance with respect to a
Purchased Receivable (the “Administrative Fee”).

3.4 Accounting. Buyer shall prepare and send to Seller after the close of
business for each month, an accounting of the transactions for that month,
including the amount of all Purchased Receivables, all Advances, all
Collections, Adjustments, Finance Charges, and the Administrative Fee. The
accounting shall be deemed correct and conclusive unless Seller makes written
objection to Buyer within thirty (30) days after the Buyer mails the accounting
to Seller.

4. Repurchase Obligations.

4.1 Seller’s Agreement to Repurchase. Seller agrees to pay to Buyer on demand,
the full-face amount, or any unpaid portion, of any Purchased Receivable:

(A) which remains unpaid one hundred fifty (150) calendar days after the date
the first Advance was made on such Purchased Receivable; or

(B) which remains unpaid on the Termination Date;

(C) which remains unpaid on the date that is 14 days prior to the expiry date of
the AEB Letter of Credit issued with respect to such Purchased Receivable to
guarantee payment of the same;

(D) which remains unpaid on the last day of the period chosen by Seller for such
Advance, unless such period has been extended by Seller in accordance with
Section 2.2.

(E) with respect to which there has been any breach of warranty or
representation set forth in Section 6 hereof or any breach of any covenant
contained in this Agreement;

(F) with respect to which the Account Debtor asserts any discount, allowance,
return, dispute, counterclaim, offset, defense, right of recoupment, right of
return, warranty claim, or short payment;

together with all reasonable attorneys’ and professional fees and expenses and
all court costs incurred by Buyer in collecting such Purchased Receivable and/or
enforcing its rights under, or collecting amounts owed by Seller in connection
with, this Agreement (collectively, the “Repurchase Amount”).

 

9



--------------------------------------------------------------------------------

4.2 Seller’s Payment of the Repurchase Amount or Other Amounts Due Buyer. When
any Repurchase Amount or other amount owing to Buyer becomes due, Buyer shall
pay in cash immediately upon demand therefor.

4.3 Seller’s Agreement to Repurchase All Purchased Receivables. Upon and after
the occurrence of an Event of Default, Seller shall, upon Buyer’s demand (or, in
the case of an Event of Default under Section 9(B), immediately without notice
or demand from Buyer) repurchase all the Purchased Receivables then outstanding,
or such portion thereof as Buyer may demand. Such demand may, at Buyer’s option,
include and Seller shall pay to Buyer immediately upon demand, cash in an amount
equal to the Advance with respect to each Purchased Receivable then outstanding
together with all accrued Finance Charges, Adjustments, Administrative Fees,
attorney’s and professional fees, court costs and expenses as provided for
herein, and any other Obligations. Upon receipt of payment in full of the
Obligations, Buyer shall immediately instruct Account Debtors to pay Seller
directly.

5. Power of Attorney. Seller does hereby irrevocably appoint Buyer and its
successors and assigns as Seller’s true and lawful attorney in fact, and hereby
authorizes Buyer, regardless of whether there has been an Event of Default,
(a) to sell, assign, transfer, pledge, compromise, or discharge the whole or any
part of the Purchased Receivables; (b) to demand, collect, receive, sue, and
give releases to any Account Debtor for the monies due or which may become due
upon or with respect to the Purchased Receivables and to compromise, prosecute,
or defend any action, claim, case or proceeding relating to the Purchased
Receivables, including the filing of a claim or the voting of such claims in any
bankruptcy case, all in Buyer’s name or Seller’s name, as Buyer may choose;
(c) to prepare, file and sign Seller’s name on any notice, claim, assignment,
demand, draft, or notice of or satisfaction of lien or mechanics’ lien or
similar document with respect to Purchased Receivables; (d) to notify all
Account Debtors with respect to the Purchased Receivables to pay Buyer directly;
(e) to receive, open, and dispose of all mail addressed to Seller for the
purpose of collecting the Purchased Receivables; (f) to endorse Seller’s name on
any checks or other forms of payment on the Purchased Receivables; (g) to
execute on behalf of Seller any and all instruments, documents, financing
statements and the like to perfect Buyer’s interests in the Purchased
Receivables and Collateral; and (h) to do all acts and things necessary or
expedient, in furtherance of any such purposes. If Buyer receives a check or
item which is payment for both a Purchased Receivable and another receivable,
the funds shall first be applied to the Purchased Receivable and, so long as
there does not exist an Event of Default or an event that with notice, lapse of
time or otherwise would constitute an Event of Default, the excess shall be
remitted to Seller. Upon the occurrence and continuation of an Event of Default,
all of the power of attorney rights granted by Seller to Buyer hereunder shall
be applicable with respect to all Purchased Receivables and all Collateral.

6. Representations, Warranties and Covenants.

6.1 Receivables’ Warranties, Representations and Covenants. To induce Buyer to
buy receivables and to renders its services to Seller, and with full knowledge
that the truth and accuracy of the following are being relied upon by the Buyer
in determining whether to accept receivables as Purchased Receivables, Seller
represents, warrants, covenants and agrees, with respect to each Invoice
Transmittal delivered to Buyer and each receivable described therein, that:

(A) Seller is the absolute owner of each receivable set forth in the Invoice
Transmittal and has full legal right to sell, transfer and assign such
receivables;

 

10



--------------------------------------------------------------------------------

(B) The correct amount of each receivable is as set forth in the Invoice
Transmittal and is not in dispute;

(C) The payment of each receivable is not contingent upon the fulfillment of any
obligation or contract, past or future and any and all obligations required of
the Seller have been fulfilled as of the date of the Invoice Transmittal;

(D) Each receivable set forth on the Invoice Transmittal is based on an actual
sale and delivery of goods and/or services actually rendered, is presently due
and owing to Seller, is not past due or in default, has not been previously
sold, assigned, transferred, or pledged, and is free of any and all liens,
security interests and encumbrances other than liens, security interests or
encumbrances in favor of Buyer or any other division or affiliate of Silicon
Valley Bank;

(E) There are no defenses, offsets, or counterclaims against any of the
Purchased Receivables, and no agreement has been made under which the Account
Debtor may claim any deduction or discount, except as otherwise stated in the
Invoice Transmittal;

(F) Each Purchased Receivable shall be the property of the Buyer and shall be
collected by Buyer, but if for any reason it should be paid to Seller, Seller
shall promptly notify Buyer of such payment, shall hold any checks, drafts, or
monies so received in trust for the benefit of Buyer, and shall promptly
transfer and deliver the same to the Buyer;

(G) Buyer shall have the right of endorsement, and also the right to require
endorsement by Seller, on all payments received in connection with each
Purchased Receivable and any proceeds of Collateral;

(H) Seller, and to Seller’s best knowledge, each Account Debtor set forth in the
Invoice Transmittal, are and shall remain solvent as that term is defined in the
United States Bankruptcy Code and the California Uniform Commercial Code, and no
such Account Debtor has filed or had filed against it a voluntary or involuntary
petition for relief under the United States Bankruptcy Code;

(I) Each Account Debtor named on the Invoice Transmittal will not object to the
payment for, or the quality or the quantity of the subject matter of, the
receivable and is liable for the amount set forth on the Invoice Transmittal;

(J) All receivables forwarded to and accepted by Buyer after the date hereof,
and thereby becoming Purchased Receivables, shall comply with each and every one
of the foregoing representations, warranties, covenants and agreements referred
to above in this Section 6.1; and

(K) The invoices issued by Seller to Telcel subject to this Agreement and the
transactions represented thereby satisfy all requirements of the issuer of the
AEB Letters of Credit.

6.2 Additional Warranties, Representations and Covenants. In addition to the
foregoing warranties, representations and covenants, to induce Buyer to buy
receivables and to render its services to Seller, Seller hereby represents,
warrants, covenants and agrees that:

(A) Seller will not assign, transfer, sell, or grant, or permit any lien or
security interest in any Purchased Receivables or Collateral to or in favor of
any other party, without Buyer’s prior written consent, (except for Permitted
Liens (as defined in the Loan Agreement);

 

11



--------------------------------------------------------------------------------

(B) The Seller’s name, form of organization, chief executive office, and the
place where the records concerning all Purchased Receivables and Collateral are
kept is set forth at the beginning of this Agreement, Collateral is located only
at the location set forth in the beginning of this Agreement, or, if located at
any additional location, as set forth on a schedule attached to this Agreement,
and Seller will give Buyer at least thirty (30) days prior written notice if
such name, organization, chief executive office or other locations of Collateral
or records concerning Purchased Receivables or Collateral is changed or added
and shall execute any documents necessary to perfect Buyer’s interest in the
Purchased Receivables and the Collateral;

(C) Seller shall (i) pay all of its normal gross payroll for employees, and all
federal and state taxes, as and when due, including without limitation all
payroll and withholding taxes and state sales taxes; (ii) deliver at any time
and from time to time at Buyer’s request, evidence satisfactory to Buyer that
all such amounts have been paid to the proper taxing authorities; and (iii) if
requested by Buyer, pay its payroll and related taxes through a bank or an
independent payroll service acceptable to Buyer.

(D) Seller has not, as of the time Seller delivers to Buyer an Invoice
Transmittal, or as of the time Seller accepts any Advance from Buyer, filed a
voluntary petition for relief under the United States Bankruptcy Code or had
filed against it an involuntary petition for relief;

(E) Seller shall provide Buyer within five (5) days of filing, copies of all
statements, reports and notices made available to Seller’s security holders or
to any holders of Subordinated Debt and all reports on Form 10-K, 10-Q and 8-K
filed with the Securities and Exchange Commission (except where such disclosure
violates securities or other law);

(F) Seller shall provide Buyer with a deferred revenue listing upon request;

(G) On request by Buyer, Seller will promptly furnish any information Buyer may
reasonably request to determine financial condition of Seller, including, but
not limited to all of Seller’s Obligations, and the condition of any of Seller’s
receivables which may include but are not limited to Purchased Receivables;

(H) Seller will maintain no less than 85% of its primary depository and
operating accounts and securities accounts with Buyer;

(I) Upon the request of Buyer, the Seller will effectuate a draw under any or
all of the AEB Letters of Credit and pay all of the proceeds of each such draw
to the Buyer; and

(J) Seller shall not request or cause the making of a draw under the AEB Letters
of Credit without the prior written consent of the Buyer.

7. Adjustments. In the event of a breach of any of the representations,
warranties, or covenants set forth in Section 6.1, or in the event any
Adjustment or dispute is asserted by any Account Debtor, Seller shall promptly
advise Buyer and shall, subject to the Buyer’s approval, resolve such disputes
and advise Buyer of any adjustments. Unless the disputed Purchased Receivable is
repurchased by Seller and the full Repurchase Amount is paid, Buyer shall remain
the absolute owner of any Purchased Receivable which is subject to Adjustment or
repurchase under Section 4 hereof, and any rejected, returned, or recovered
personal property, with the right to take possession thereof at any time. If
such possession is not taken by Buyer, Seller is to resell it for Buyer’s
account at Seller’s expense with the proceeds made payable to

 

12



--------------------------------------------------------------------------------

Buyer. While Seller retains possession of said returned goods, Seller shall
segregate said goods and mark them “property of Silicon Valley Bank.”

8. Security Interest. To secure the prompt payment and performance to Buyer of
all of the Obligations, Seller hereby grants to Buyer a continuing lien upon and
security interest in all of Seller’s now existing or hereafter arising
Collateral, as defined under the Loan Agreement, and the Obligations hereunder
are secured by the security interest granted under the Loan Agreement. The
Collateral shall include all rights and interest in the Telcel Receivables and
to all letter of credit rights relating to the Telcel Receivables (including
letter of credit rights relating to the AEB Letters of Credit; the “Telcel
Collateral”). Seller is not authorized to sell, assign, transfer or otherwise
convey any Telcel Collateral without Buyer’s prior written consent. Seller
agrees to sign any instruments and documents requested by Buyer to evidence,
perfect, or protect the interests of Buyer in the Collateral. Seller authorizes
Buyer to file financing statements without notice to Seller, with all
appropriate jurisdictions, as Buyer deems appropriate, in order to perfect or
protect Buyer’s interest in the Collateral. Seller agrees to deliver to Buyer
the originals of all instruments, chattel paper and documents evidencing or
related to Purchased Receivables and Collateral.

9. Default. The occurrence of any one or more of the following shall constitute
an Event of Default hereunder.

(A) Seller fails to pay any amount owed to Buyer as and when due;

(B) (i) Seller is unable to pay its debts (including trade debts) as they become
due or otherwise becomes insolvent; (ii) Seller begins an Insolvency Proceeding;
or (iii) an Insolvency Proceeding is begun against Seller and not dismissed or
stayed within thirty (30) days (but no Advances shall be made before any
Insolvency Proceeding is dismissed);

(C) (i) Any material portion of Seller’s assets is attached, seized, levied on,
or comes into possession of a trustee or receiver and the attachment, seizure or
levy is not removed in ten (10) days; (ii) the service of process upon Seller
seeking to attach, by trustee or similar process, any funds of Seller on deposit
with Buyer, or any entity under the control of Buyer (including a subsidiary);
(iii) Seller is enjoined, restrained, or prevented by court order from
conducting any part of its business; (iv) a judgment or other claim in excess of
$250,000 becomes a lien on any portion of Seller’s assets (except for Permitted
Liens as defined in the Loan Agreement); or (v) a notice of lien, levy, or
assessment is filed against any of Seller’s assets by any government agency and
not paid or released within ten (10) days after Seller receives notice. These
are not Events of Default if stayed or if a bond is posted pending contest by
Seller (but no Advances shall be made during the cure period);

(D) Seller fails or neglects to perform any obligation in hereunder or violates
any covenant hereunder or fails or neglects to perform, keep, or observe any
other material term, provision, condition, covenant or agreement contained in
this Agreement, the Loan Agreement, any Loan Document (as defined in the Loan
Agreement), or in any present or future agreement between Seller and Buyer and
the same is not cured within the applicable cure or grace period;

(E) If there is a default in any agreement to which Seller is a party with a
third party or parties resulting in a right by such third party or parties,
whether or not exercised, to accelerate the maturity of any indebtedness in an
amount in excess of One Hundred Thousand Dollars ($100,000) or that could result
in an Event of Default under (G) below;

 

13



--------------------------------------------------------------------------------

(F) A default or breach occurs under any agreement between Seller and any
creditor of Seller that signed a subordination agreement with Buyer, or any
creditor that has signed a subordination agreement with Buyer breaches any terms
of the subordination agreement.

(G) If Seller or any third party acting for Seller makes any material
misrepresentation or material misstatement now or later in any warranty or
representation in this Agreement or in any writing delivered to Buyer or to
induce Buyer to enter this Agreement or any Loan Document (as defined in the
Loan Agreement);

(H) (i) There is a material adverse change in the business, operations, or
condition (financial or otherwise) of the Seller, or (ii) there is a material
impairment of the prospect of repayment of any portion of the Obligations or
(iii) there is a material impairment of the value or priority of Buyer’s
security interests in the Collateral.

(I) The AEB Letters of Credit shall not be effective or Buyer shall not be able
to make any draws against such letters of credit for the full face amount of
such letters of credit for any reason.

10. Remedies Upon Default. Upon the occurrence of an Event of Default,
(1) without implying any obligation to buy receivables, Buyer may cease buying
receivables or extending any financial accommodations to Seller; (2) all or a
portion of the Obligations shall be, at the option of and upon demand by Buyer,
or with respect to an Event of Default described in Section 9(B), automatically
and without notice or demand, due and payable in full; and (3) Buyer shall have
and may exercise all the rights and remedies under this Agreement (including
effectuating a draw under the AEB Letters of Credit using the signed draw
documents delivered to Buyer by Seller) and under applicable law, including the
rights and remedies of a secured party under the California Uniform Commercial
Code, all the power of attorney rights described in Section 5 with respect to
all Collateral, and the right to collect, dispose of, sell, lease, use, and
realize upon all Purchased Receivables and all Collateral in any commercial
reasonable manner. Seller and Buyer agree that any notice of sale required to be
given to Seller shall be deemed to be reasonable if given ten (10) days prior to
the date on or after which the sale may be held. In the event that the
Obligations are accelerated hereunder, Seller shall repurchase all of the
Purchased Receivables as set forth in Section 4.4.

11. Accrual of Interest. If any amount owed by Seller hereunder is not paid when
due, including, without limitation, amounts due under Section 3.5, Repurchase
Amounts, amounts due under Section 12, and any other Obligations, such amounts
shall bear interest at a per annum rate equal to the per annum rate of the
Finance Charges until the earlier of (i) payment in good funds or (ii) entry of
a final judgment thereof, at which time the principal amount of any money
judgment remaining unsatisfied shall accrue interest at the highest rate allowed
by applicable law.

12. Fees, Costs and Expenses; Indemnification. The Seller will pay to Buyer
immediately upon demand all fees, costs and expenses (including fees of
attorneys and professionals and their costs and expenses) that Buyer incurs or
may from time to time impose in connection with any of the following:
(a) preparing, negotiating, administering, and enforcing this Agreement or any
other agreement executed in connection herewith, including any amendments,
waivers or consents in connection with any of the foregoing, (b) any litigation
or dispute (whether instituted by Buyer, Seller or any other person) in any way
relating to the Purchased Receivables, the Collateral, this Agreement or any
other agreement executed in connection herewith or therewith, (c) enforcing any
rights against Seller or any guarantor, or any Account Debtor, (d) protecting or
enforcing its interest in the Purchased Receivables or the Collateral,

 

14



--------------------------------------------------------------------------------

(e) collecting the Purchased Receivables and the Obligations, and (f) the
representation of Buyer in connection with any bankruptcy case or insolvency
proceeding involving Seller, any Purchased Receivable, the Collateral, any
Account Debtor, or any guarantor. Seller shall indemnify and hold Buyer harmless
from and against any and all claims, actions, damages, costs, expenses, and
liabilities of any nature whatsoever arising in connection with any of the
foregoing.

13. Severability, Waiver, and Choice of Law. In the event that any provision of
this Agreement is deemed invalid by reason of law, this Agreement will be
construed as not containing such provision and the remainder of the Agreement
shall remain in full force and effect. Buyer retains all of its rights, even if
it makes an Advance after an Event of Default. If Buyer waives an Event of
Default, it may enforce a later Event of Default. Any consent or waiver under,
or amendment of, this Agreement must be in writing. Nothing contained herein, or
any action taken or not taken by Buyer at any time, shall be construed at any
time to be indicative of any obligation or willingness on the part of Buyer to
amend this Agreement or to grant to Seller any waivers or consents. This
Agreement has been transmitted by Seller to Buyer at Buyer’s office in the State
of California and has been executed and accepted by Buyer in the State of
California. This Agreement shall be governed by and interpreted in accordance
with the internal laws of the State of California.

14. Account Collection Services. Certain Account Debtors may require or prefer
that all of Seller’s receivables be paid to the same address and/or party, or
Seller and Buyer may agree that all receivables with respect to certain Account
Debtors be paid to one party. In such event Buyer and Seller may agree that
Buyer shall collect all receivables whether owned by Seller or Buyer and
(provided that there does not then exist an Event of Default or event that with
notice, lapse or time or otherwise would constitute an Event of Default, and
subject to Buyer’s rights in the Collateral) Buyer agrees to remit to Seller the
amount of the receivables collections it receives with respect to receivables
other than Purchased Receivables. It is understood and agreed by Seller that
this Section does not impose any affirmative duty on Buyer to do any act other
than to turn over such amounts. All such receivables and collections are
Collateral and in the event of Seller’s default hereunder, Buyer shall have no
duty to remit collections of Collateral and may apply such collections to the
obligations hereunder and Buyer shall have the rights of a secured party under
the California Uniform Commercial Code.

15. Notices. All notices shall be given to Buyer and Seller at the addresses or
faxes set forth on the first page of this Agreement and shall be deemed to have
been delivered and received: (a) if mailed, three (3) calendar days after
deposited in the United States mail, first class, postage pre-paid, (b) one
(1) calendar day after deposit with an overnight mail or messenger service; or
(c) on the same date of confirmed transmission if sent by hand delivery,
telecopy, telefax or telex.

16. Jury Trial. SELLER AND BUYER EACH HEREBY (a) WAIVE THEIR RESPECTIVE RIGHTS
TO A JURY TRIAL ON ANY CLAIM OR ACTION ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT, ANY RELATED AGREEMENTS, OR ANY OF THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY; (b) RECOGNIZE AND AGREE THAT THE FOREGOING WAIVER CONSTITUTES
A MATERIAL INDUCEMENT FOR IT TO ENTER INTO THIS AGREEMENT; AND (c) REPRESENT AND
WARRANT THAT IT HAS REVIEWED THIS WAIVER, HAS DETERMINED FOR ITSELF THE
NECESSITY TO REVIEW THE SAME WITH ITS LEGAL COUNSEL, AND KNOWINGLY AND
VOLUNTARILY WAIVES ALL RIGHTS TO A JURY TRIAL. WITHOUT INTENDING IN ANY WAY TO
LIMIT THE PARTIES’ AGREEMENT TO WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY,
if the above waiver of the right to a trial by jury is not enforceable, the
parties hereto agree that any and all

 

15



--------------------------------------------------------------------------------

disputes or controversies of any nature between them arising at any time shall
be decided by a reference to a private judge, mutually selected by the parties
(or, if they cannot agree, by the Presiding Judge of the Santa Clara County
Superior Court) appointed in accordance with California Code of Civil Procedure
Section 638 (or pursuant to comparable provisions of federal law if the dispute
falls within the exclusive jurisdiction of the federal courts), sitting without
a jury, in Santa Clara County, California; and the parties hereby submit to the
jurisdiction of such court. The reference proceedings shall be conducted
pursuant to and in accordance with the provisions of California Code of Civil
Procedure §§ 638 through 645.1, inclusive. The private judge shall have the
power, among others, to grant provisional relief, including without limitation,
entering temporary restraining orders, issuing preliminary and permanent
injunctions and appointing receivers. All such proceedings shall be closed to
the public and confidential and all records relating thereto shall be
permanently sealed. If during the course of any dispute, a party desires to seek
provisional relief, but a judge has not been appointed at that point pursuant to
the judicial reference procedures, then such party may apply to the Santa Clara
County Superior Court for such relief.

17. Term and Termination. The term of this Agreement shall be through the
Termination Date unless terminated in writing by Buyer or Seller. Seller and
Buyer shall each have the right to terminate this Agreement at any time,
provided, however, Buyer must provide Seller with 90 days notice of the proposed
termination if and only if no event of Default has occurred and is continuing at
the time Buyer notifies Seller of its intent to terminate the Agreement and the
Termination Date is more than 90 days after the date of any such notice of
intent to terminate. No notice shall be required for this Agreement to terminate
automatically on the Termination Date. Notwithstanding the foregoing, any
termination of this Agreement shall not affect Buyer’s security interest in the
Collateral and Buyer’s ownership of the Purchased Receivables, and this
Agreement shall continue to be effective, and Buyer’s rights and remedies
hereunder shall survive such termination, until all transactions entered into
and Obligations incurred hereunder or in connection herewith have been completed
and satisfied in full.

18. Titles and Section Headings. The titles and section headings used herein are
for convenience only and shall not be used in interpreting this Agreement.

19. Other Agreements. The terms and provisions of this Agreement shall not
adversely affect the rights of Buyer or any other division or affiliate of
Silicon Valley Bank under any other document, instrument or agreement, including
the Loan Agreement. The terms of such other documents, instruments and
agreements shall remain in full force and effect notwithstanding the execution
of this Agreement. In the event of a conflict between any provision of this
Agreement and any provision of any other document, instrument or agreement
between Seller on the one hand, and Buyer or any other division or affiliate of
Silicon Valley Bank on the other hand, Buyer shall determine in its sole
discretion which provision shall apply. Seller acknowledges specifically that
any security agreements, liens and/or security interests currently securing
payment of any obligations of Seller owing to Buyer or any other division or
affiliate of Silicon Valley Bank also secure Seller’s obligations under this
Agreement, and are valid and subsisting and are not adversely affected by
execution of this Agreement. Seller further acknowledges that (a) any collateral
under other outstanding security agreements or other documents between Seller
and Buyer or any other division or affiliate of Silicon Valley Bank secures the
obligations of Seller under this Agreement and (b) an Event of Default by Seller
under this Agreement constitutes a default under other outstanding agreements
between Seller and Buyer or any other division or affiliate of Silicon Valley
Bank.

20. Amended and Restated Agreement. Buyer and Seller agree that, effective upon
the execution and delivery of this Agreement by each such party, the terms and
provisions of the Existing A/R Purchase

 

16



--------------------------------------------------------------------------------

Agreement shall be and hereby are amended, restated and superseded in their
entirety by the terms and provisions of this Agreement. Nothing herein contained
shall be construed as a substitution or novation of the obligations of Buyer and
Seller outstanding under the Existing A/R Purchase Agreement or instruments
securing the same, which obligations shall remain in full force and effect,
except to the extent that the terms thereof are modified hereby or by
instruments executed concurrently herewith. Nothing expressed or implied in this
Agreement shall be construed as a release or other discharge of Seller, or any
guarantor from any of its obligations or liabilities under the Existing A/R
Purchase Agreement or any of the security agreements, pledge agreements,
mortgages, guaranties or other loan documents executed in connection therewith.
Seller hereby (i) confirms and agrees that each document relating to the
Existing A/R Purchase Agreement to which it is a party is, and shall continue to
be, in full force and effect and is hereby ratified and confirmed in all
respects except that on and after the Effective Date all references in any such
document to “the Agreement”, the “Accounts Receivable Purchase Agreement”,
“thereto”, “thereof”, “thereunder” or words of like import referring to the
Existing A/R Purchase Agreement shall mean the Existing A/R Purchase Agreement
as amended and restated by this Agreement; and (ii) confirms and agrees that to
the extent that the Existing A/R Purchase Agreement or any document relating
thereto executed in connection therewith purports to assign or pledge to the
Buyer or to grant to the Buyer a security interest in or lien on, any collateral
as security for the obligations hereunder or to grant control over any such
collateral from time to time existing in respect of the Existing A/R Purchase
Agreement, such pledge, assignment or grant of the security interest, lien, or
grant of control, is hereby ratified and confirmed in all respects and shall
remain effective as of the first date it became effective.

[Remainder of Page Intentionally Blank]

 

17



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Agreement on the day and
year above written.

 

SELLER: AXESSTEL, INC.

By

  /s/ Patrick Gray

Title

  SVP, Finance BUYER: SILICON VALLEY BANK

By

  /s/ Robert C. Lake

Title

  Relationship Manager

Effective Date: August 7, 2006

 

S-1

Second Amended and Restated Accounts

Receivable Purchase Agreement